DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Dec. 22, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-7 are rejected.
	
Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al (JP Pub: 2012187724) (Applicant submitted reference) and in further view of Itoh (US Pub: 2016/0231686) and Miller (US Pub: 2014/0081815).
Regarding claim 1 (currently amended), Onozawa teaches: An image forming apparatus comprising: a main memory storing: mode information indicating whether the image forming 
Onozawa subtracts actual printed page/frequency number from a threshold limit and permits printing even though result of the subtraction becomes negative indicating actual printed page number exceeding the threshold limit.  Onozawa does not count a sum of a specific print sheet number and the actual printed sheet number in advance.  In the same field of endeavor, Itoh teaches: actual print sheet number information indicating an actual print sheet number actually printed during the prescribed period of time [p0080], the actual print sheet number is less than the upper limit when the controller receives a print job even in a case that a sum of a specific print sheet number specified in advance in the print job and the actual print sheet number is greater than the upper limit [p0146-p0148].  Therefore, given Itoh’s prescription on determining number of remaining sheets permitted based on sum of a specific print sheet number and an actual printed sheet number and Onozawa’s teaching on subtracting actual printed page number from a threshold limit and adjusting the threshold limit so as to 
Onozawa in view of Itoh does not specify setting a period of time for contract printing although it would have been obvious to a skilled in the art that any limitation or threshold set would expire at certain point in time.  In the same field of endeavor, Miller teaches: upper limit information which is set according to a contract and enforced by the image forming apparatus when set to the contract mode, the upper limit information indicating an upper limit to which printing can be performed during a prescribed period of time set according to the contract and implemented by the image forming apparatus when set to the contract mode [p0040-p0042].  Therefore, given Miller’s prescription on setting upper limit to which printing can be performed during a prescribed contract period of time, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to set time period for enforcing printing limit to a contract mode in order to properly manage printing amount during a period of time.
 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh further teaches: The image forming apparatus according to claim 1, wherein the controller is configured to perform: an update process after the printing permission process is performed in a case that the sum is greater than the upper limit, the update process being update the actual print sheet number by adding a print sheet number actually printed out of the permission print sheet number to the actual print sheet number before the printing permission process permits the printing Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Onozawa further teaches: The image forming apparatus according to claim 1, wherein the controller is configured to perform: a first notification process prompting a user to update a content of a contract for the contract mode without performing the printing permission process in a case that the actual print sheet number is greater than or equal to the upper limit, when the controller receives a print job again after the printing permission process is performed in the case that the sum is greater than the upper limit [p0041-p0044 (A negative result obtained from subtracting actual printed page number from a threshold limit indicates the total actual printed page number exceeding the threshold limit.)].
 	Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh further teaches: The image forming apparatus according to claim 1, wherein the main memory stores warning sheet number information which is set according to the contract mode, the warning sheet number information indicating a warning sheet number which is a print sheet number less than the upper limit during the prescribed period of time and being for warning the user that the actual print sheet number is close to the upper limit, wherein the controller is configured to perform: a determination process to determine the actual print sheet number is less than the warning sheet number [p0071, figs. 9 and 12]. 	Regarding claim 5 (original), the rationale applied to the rejection of claim 4 has been Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Onozawa further teaches: The image forming apparatus according to claim 1, wherein the mode information indicates whether the image forming apparatus is set to the contract mode or a normal mode different from the contract mode, wherein the contract mode is a mode in which at least the upper limit information is stored in the main memory according to a contract, wherein the normal mode is a mode in which the upper limit information is not stored in the main memory and the controller permits printing for the specified print sheet number without limitation as long as developer remains in a cartridge [p0002, p0003, p0092, p0093]. 	Claim 7 (currently amended) has been analyzed and rejected with regard to claim 1. 

Conclusion
5.	There is a new ground of rejection necessitated by the corresponding THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674